{¶ 1} The judgment of the court of appeals is affirmed consistent with the opinion of the court of appeals.
Law Offices of Thomas Tootle Co., L.P.A., and Thomas Tootle, for appellant.
Jim Petro, Attorney General, and Paul H. Tonks, Assistant Attorney General, for appellee Industrial Commission of Ohio.
Hanna, Campbell & Powell, L.L.P., and Lori A. Fricke, for appellee Shelly & Sands, Inc.
Moyer, C.J., Resnick, F.E. Sweeney, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.
Pfeifer, J., dissents and would reverse the judgment of the court of appeals.